                             Case 3:21-cr-00014-UNA Document 14 Filed 08/04/21 Page 1 of 1
U.S. Deparbnent of Justice
United States Attorney




                                       IN THE UNITED STATES DISTRICT COURT
                                          FOR THE NORTHERN DISTRICT OF GEORGIA
                                                                  Division: Newnan
                                                                  (USAO: 2021R00679)

                                   DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION


COUNTY NAME:                 Fayette                                        DISTRICT COURT NO.

                                                                            MAGISTRATE CASE NO.      3:21-MJ-00002

X Indictment                                       Information                            X Magistrate's Complaint
DATE: August 3, 2021                               DATE:                                  DATE: July 22, 2021

                              UNITED STATES OF AMERICA                      SUPERSEDING INDICTMENT
                                       vs.                                  Prior Case Number:
                             STEFAN EBERHARD ZAPPEY                     I   Date Filed:

GREATER OFFENSE CHARGED: X Felony Misdemeanor

                                                Defendant Information:
Is the defendant in custody? X Yes No
Is the defendant in custody on this charge or other conviction? On this charge
Is the defendant awaiting trial on other charges? Yes X No
        Other charges:
        Name of institution: Robert A. Deyton Detention, Facility
                                                                                                     FILED IN OPEN COURT
Will the defendant require an interpreter?               Yes     X No                                     U.S.D.C. -Atlanta




                                                                                                     Y·   i1'J'
                                                                                                 K~Vl~ P. WEIMER, Clerk
                                                                                                                     Depuiy Clerk




District Judge:
Magistrate Judge:


Attorneys: Leanne Marek & Eduardo Palomo
Defense Attorney: Kendal Demetrius Silas
